[Cite as Dancybey v. Dancy-Dunlap, 2022-Ohio-2774.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

ROY L. DANCYBEY,                                      :

                Plaintiff-Appellant,                  :
                                                             No. 111089
                v.                                    :

MIA DANCY-DUNLAP, ET AL.,                             :

                Defendants-Appellees.                 :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART; REVERSED
                          IN PART; AND REMANDED
                RELEASED AND JOURNALIZED: August 11, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-17-882333


                                          Appearances:

                Schuster & Simmons Co., L.P.A. and Nancy C. Schuster,
                for appellant.


KATHLEEN ANN KEOUGH, P.J.:

                  Plaintiff-appellant, Roy L. Dancybey, executor of the estate of Willie

J. Dancy, appeals from the trial court’s judgment adopting the magistrate’s decisions

that quieted title and awarded damages. Dancybey contends that the trial court

erred in adopting the magistrate’s decision regarding damages because it did not

award him treble damages, despite granting him summary judgment on his claim
against defendant-appellee, Mia Dancy-Dunlap, under R.C. 2307.60 and

2307.61(A). He further contends that the trial court erred in adopting the

magistrate’s decision because it failed to award attorney fees. For the reasons that

follow, we affirm in part, reverse in part, and remand with instructions for the trial

court to enter judgment awarding Dancybey $179,100 in treble damages.

I.   Background

                In 1985, when Dancy-Dunlap was a child, her grandparents, Willie J.

Dancy and his now-deceased wife, Mary, executed a quitclaim deed titling their

home to Dancy-Dunlap. The deed was prepared to assure that Dancy-Dunlap, who

was estranged from her parents and living with Willie and Mary, would have a home

should they predecease her. The deed was never delivered to Dancy-Dunlap and in

1994, Willie and Mary prepared reciprocal wills granting all of their real and

personal property to each other and then to their six children.

                Dancy-Dunlap moved out of the home in 2003 when she got married,

and Mary died in 2008. Willie continued to live in the home and in 2011, his

daughter Wilma, who was a registered nurse, moved in to care for him. Unknown

to the family, in 2012, Dancy-Dunlap found the 1985 quitclaim deed, took it, and on

February 17, 2012, recorded it with the Cuyahoga County Recorder without Willie’s

permission. Then, after Willie went into a nursing home, she filed an eviction action

against her aunt. In November 2013, she used the fraudulently obtained title to the

property as collateral for an open-ended mortgage on the property from North Coast

Credit Union.
               Willie’s initial complaint against Dancy-Dunlap was dismissed

without prejudice. He refiled his complaint in June 2017, asserting claims against

Dancy-Dunlap, North Coast Credit Union, Ford Motor Credit Company (which had

recorded a lien against the property), and Patrick Dunlap (Dancy-Dunlap’s ex-

husband). Count 1 asserted a claim under R.C. 5303.01 to quiet title to the property;

Count 2 asserted a claim for fraud and deception pursuant to R.C. 2307.60 and

2307.61 and sought treble damages of $179,100 for Dancy-Dunlap’s theft of the

property.1 Willie died shortly after the complaint was filed and Dancybey, as

executor of Willie’s estate, was substituted as plaintiff. New counsel was substituted

in October 2017.

               Patrick Dunlap, who had been divorced from Dancy-Dunlap since

2006, was later voluntarily dismissed without prejudice. North Coast Credit Union

was dismissed with prejudice after it released its lien on the property.

               The magistrate subsequently issued a decision granting Dancybey’s

motion for summary judgment on both counts and rendering judgment in favor of

Dancybey against Dancy-Dunlap2 and default judgment against Ford Motor Credit


      1   R.C. 2307.60 provides a mechanism for civil recovery following criminal acts for
“[a]nyone injured in person or property by a criminal act.” R.C. 2307.60(A). R.C. 2307.61
is applicable where a property owner brings a civil action to recover from a person who
willfully damages the owner’s property or commits a theft offense, as defined in R.C.
2913.01, that involves that owner’s property. Olive Oil, L.L.C. v. Cleveland Elec. Illum.
Co., 8th Dist. Cuyahoga No. 10955, 2021-Ohio-2309, ¶ 28.
        2 The magistrate found that Dancy-Dunlap’s actions constituted theft by deception

under R.C. 2913.02(A)(1) and (3), which provide that “[n]o person, with purpose to
deprive the owner of property or services, shall knowingly obtain or exert control over
either the property or services * * * (1) without the consent of the owner or person
authorized to give consent; * * * (3) by deception.”
Company. After a damages hearing, the magistrate issued a written decision

“declining” to award treble damages under R.C. 2307.61(A)(1)(b). The magistrate

found that it was “clear” that Dancybey was seeking to recover treble damages under

R.C. 2307.61(A)(1)(b), but concluded that “given the absence of mandatory terms

such as ‘must’ or ‘shall’” in the statute, it was “within the court’s discretion as to

whether to award treble damages in this matter.” After determining that an award

of treble damages would result in a “windfall” to Dancybey, the magistrate did not

award such damages.

              With respect to attorney fees, the magistrate found that the evidence

and testimony presented at the hearing demonstrated that substitute counsel had

utilized 89 and one-half hours of time as of the date of the hearing and billed

$12,571.25 in attorney fees. The magistrate found, however, that no evidence was

presented regarding what hourly rate was charged for the various services provided,

and thus, because the court was “without information” as to what hourly rate was

charged, it could not determine if the hourly rate was reasonable. Accordingly, the

magistrate awarded $0 in attorney fees for the services provided by substitute

counsel. The magistrate also declined to award attorney fees incurred in prosecuting

the original action or the eviction action. It did, however, award $499.38 in court

costs and $100 in damages for costs incurred by Dancybey in changing the locks on

the house.
               Dancybey filed objections to the magistrate’s decision. The trial court

overruled the objections and adopted the magistrate’s decisions.          This appeal

followed.

II. Law and Analysis

      A. Treble Damages

               In his first assignment of error, Dancybey contends that the trial court

erred in adopting the magistrate’s decision that failed to award him treble damages

despite granting summary judgment to him on his claim under R.C. 2307.60 and

2307.61. Dancybey contends that pursuant to R.C. 2307.61(A), a plaintiff may elect

his remedy from the options set forth in the statute and if the plaintiff is successful

on his claim, the trial court may not disregard the plaintiff’s election. Accordingly,

Dancybey contends that the trial court erred in finding that an award of treble

damages pursuant to R.C. 2307.61(A) was discretionary with the court.             Our

standard of review is de novo because interpretation of a statute is a question of law.

X-Technology v. MJ Technologies, Inc., 8th Dist. Cuyahoga No. 80126, 2002-Ohio-

2259, ¶ 13.

               “R.C. 2307.61 permits property owners to seek prescribed

compensatory or liquidated damages in the event of theft.” Buckeye Check Cashing,

Inc. v. Proctor, 10th Dist. Franklin No. 98AP-1103, 1999 Ohio App. LEXIS 2678, 3

(June 15, 1999). Under the statute, “the property owner may elect to recover”

compensatory damages in the amounts specified by the statute under R.C.

2307.61(A)(1)(a) or liquidated damages “in whichever of the following amounts is
greater: (i) Two hundred dollars; (ii) Three times the value of the property at the

time it * * * was the subject of a theft offense * * *.” R.C. 2307.61(A)(1)(b).

               If the plaintiff successfully prosecutes his claim, the trial court may

not disregard a plaintiff’s election for treble damages under R.C. 2307.61(A)(1)(b)

and decline to award such damages. “Once a plaintiff has prevailed on a claim under

R.C. 2307.60(A)(1) premised upon the commission of a theft offense, the remedy is

* * * determined by the plaintiff’s election.” Commonwealth Land Title Ins. Co. v.

Choice Title Agency, Inc., 9th Dist. Lorain Nos. 11CA009981 and 11CA9983, 2012-

Ohio-2824, ¶ 22, citing X-Technology, Inc. v. MJ Technologies, 8th Dist. Cuyahoga

No. 80126, 2002-Ohio-2259, ¶ 27 (“[U]pon proof of the fact that [the plaintiff] has

been damaged through a criminal act * * * he becomes entitled to the remedy

chosen.”).

               The magistrate concluded that the word “may” in the phrase “may

elect to recover,” instead of words such as “shall” or “must” regarding the election,

suggested that the recovery of treble damages was “permitted but not required”

under the statute.     The magistrate, and thus the trial court in adopting the

magistrate’s decision, misconstrued the statute.

               As this court recognized in X-Technology, cases interpreting an

earlier version of R.C. 2307.61(A) found that recovery of treble damages under the

statute was a discretionary determination to be made by the trier of fact. Id. at ¶ 27,

fn. 5. Those decisions, however, made that determination under a version of the

statute that did not give a plaintiff the option of electing a particular damage remedy,
but merely provided that a plaintiff “may recover compensatory damages” and

“additionally may recover exemplary damages.” (Emphasis added.) Id. R.C.

2307.61 was amended in 1992 to its present form, “expanding the dollar value of

cases in which exemplary damages are available and providing that the plaintiff ‘may

elect to recover’ in the ways described therein.”        Commonwealth at ¶ 21.

Accordingly, earlier cases interpreting the language of R.C. 2307.61(A) to be a

discretionary determination and later cases adopting those holdings without

reference to the changes in the statute are not dispositive. Id. Under the current

version of the statute, a prevailing plaintiff who has elected treble damages under

R.C. 2307.61(A) is entitled to his chosen remedy. Id. at ¶ 22; X-Technology at ¶ 27.

              The trial court granted summary judgment to Dancybey on his claim

against Dancy-Dunlap for civil liability under R.C. 2307.60 and 2307.61 arising from

her theft of the quitclaim deed, which she then used as collateral to obtain a

mortgage on the property. The trial court also recognized that “[b]oth paragraph 34

of the complaint and the second paragraph of the prayer for relief in the complaint

clearly state plaintiff is seeking ‘liquidated treble damages’ under R.C.

2307.61(A)(1)(b).” Because Dancybey prevailed on his claim under R.C. 2307.61

that involved a theft offense, he was entitled to his chosen remedy under R.C.

2307.61(A). Accordingly, the trial court erred in adopting the magistrate’s decision

“declining” to award treble damages. The first assignment of error is sustained.
      B. Attorney Fees

               In his second assignment of error, Dancybey contends that the trial

court erred in adopting the magistrate’s decision that awarded $0 in attorney fees.

               In Bittner v. Tri-County Toyota, Inc., 58 Ohio St.3d 143, 569 N.E.2d

464 (1991), the Ohio Supreme Court set forth a two-part test for determining a

reasonable attorney fee award. First, the trial court multiplies the numbers of hours

reasonably expended on the litigation by a reasonable hourly rate. Id. at 145. This

calculation provides “an initial estimate of the value of the lawyers’ services.” State

ex rel. Harris v. Rubino, 156 Ohio St.3d 296, 2018-Ohio-5109, 126 N.E.3d 106, ¶ 3.

The trial court may then adjust the fee upward or downward based on the factors

listed in Prof.Cond.R. 1.5(a). These factors include:

      (1) The time and labor required, the novelty and difficulty of the
          questions involved, and the skill requisite to perform the legal
          service properly;

      (2) The likelihood, if apparent to the client, that the acceptance of the
          particular employment will preclude other employment by the
          lawyer;

      (3) The fee customarily charged in the locality for similar legal services;

      (4) The amount involved and the results obtained;

      (5) The time limitations imposed by the client or by the circumstances;

      (6) The nature and length of the professional relationship with the
          client;

      (7) The experience, reputation, and ability of the lawyer or lawyers
          performing the services;

      (8) Whether the fee is fixed or contingent.

Prof.Cond.R. 1.5(a).
               The party seeking an award of attorney fees bears the burden of

demonstrating the reasonableness of the requested fees. Bales v. Forest River, Inc.,

8th Dist. Cuyahoga No. 107896, 2019-Ohio-4160, ¶ 19, citing Nordquist v.

Schwartz, 7th Dist. Columbiana No. 11 CO 21, 2012-Ohio-4571, ¶ 22 (“The

requesting party bears the burden of proving evidence of any hours worked that

would be properly billed to the client, proving the attorney’s hourly rate, and

demonstrating that the rate is reasonable.”); see also Unick v. Pro-Cision, Inc., 7th

Dist. Mahoning No. 09MA171, 2011-Ohio-1342, ¶ 29 (the party requesting attorney

fees “bears the burden of proving the attorney’s hourly rate and of establishing that

the rate is reasonable.”).

               We review a trial court’s decision regarding an award of attorney fees

for abuse of discretion. Bittner at 146. A trial court abuses its discretion when its

decision is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5

Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983); see also Ockunzzi v. Smith, 8th Dist.

Cuyahoga No. 102347, 2015-Ohio-2708, ¶ 9 (“‘Abuse of discretion’ is a term of art,

describing a judgment neither comporting with the record nor reason.”).

               At the damages hearing in this case, various members of the

decedent’s family testified regarding their familiarity with the underlying theft, their

involvement in the subsequent legal proceedings, and the reasonableness of the

attorney fees charged by their representatives. In support of its request for attorney

fees, Dancybey submitted invoices marked Exhibits D and H, which meticulously

identified the date of the service; the attorney, associate, paralegal, clerk, and intern
who provided the service; a description of the service provided; the hours billed for

each service; the total hours billed in the invoice; and the amount due.

              Given (1) the testimony presented at the damages hearing, (2) the

availability of the total hours billed, and (3) the availability of the total amount

charged, the magistrate was undoubtedly presented with sufficient information to

determine the average hourly rate charged by associates of Schuster & Simmons Co.,

L.P.A. and whether those charges were reasonable. As set forth in the affidavit

attached to the objections to the magistrate’s decision, it is clear that the rates

charged by Schuster & Simmons Co., L.P.A. were consistent with the rates charged

in this community and that plaintiff’s counsel was under the impression that any

questions concerning the reasonableness of the charges were addressed at the

hearing and supported by the submitted exhibits. Accordingly, we find that the

magistrate’s decision was not premised on counsel’s failure to provide sufficient

evidence going to the relevant factors listed under Prof.Cond.R. 1.5 but was the

result of the court’s own failure to inquire or seek clarification from counsel during

the damages hearing. The trial court erred, therefore, in adopting the magistrate’s

conclusion that the court “was without information as to what hourly rate was

charged in this matter for the various services provided” and thus, “could not

determine if the hourly rate was reasonable.”

               Nevertheless, the trial court did not abuse its discretion in awarding

$0 in attorney fees.
              Relevant to this appeal, R.C. 2307.60 provides a mechanism for civil

recovery for “[a]nyone injured in person or property by a criminal act.” Specifically,

the statute provides that a person or property injured by a criminal act:

      may recover the costs of maintaining the civil action and attorney’s fees
      if authorized by any provision of the Rules of Civil Procedure or
      another section of the Revised Code or under the common law of this
      state * * *[.]

(Emphasis added.)

              In this case, the statute authorizing the award of attorney fees

contemplated under R.C. 2307.60 is governed by R.C. 2307.61. Under R.C. 2307.61,

a property owner may bring a civil action pursuant to R.C. 2307.60(A) to recover

from a person who willfully damages the owner’s property or who commits a theft

offense, as defined in section 2913.01. In addition to the treble damages permitted

under division (A)(1) of the statute, R.C. 2307.61(A)(2) provides as follows:

      In a civil action in which the value of the property that was willfully
      damaged or was the subject of a theft offense is less than five thousand
      dollars, the property owner may recover damages as described in
      division (A)(1)(a) or (b) of this section and additionally may recover the
      reasonable administrative costs, if any, of the property owner that were
      incurred in connection with actions taken pursuant to division (A)(2)
      of this section, the cost of maintaining the civil action, and reasonable
      attorney’s fees, if all of the following apply:

      (a) The property owner, at least thirty days prior to the filing of the civil
          action, serves a written demand for payment of moneys as described
          in division (A)(1)(a) of this section and the reasonable
          administrative costs, if any, of the property owner that have been
          incurred in connection with actions taken pursuant to division
          (A)(2) of this section, upon the person who willfully damaged the
          property or committed the theft offense.

      (b) The demand conforms to the requirements of division (C) of this
          section and is sent by certified mail, return receipt requested.
      (c) Either the person who willfully damaged the property or committed
          the theft offense does not make payment to the property owner of
          the amount specified in the demand within thirty days after the date
          of its service upon that person and does not enter into an agreement
          with the property owner during that thirty-day period for that
          payment or the person who willfully damaged the property or
          committed the theft offense enters into an agreement with the
          property owner during that thirty-day period for that payment but
          does not make that payment in accordance with the agreement.

(Emphasis added.)

               The argument presented in support of Dancybey’s request for

attorney fees under R.C. 2307.60 relied exclusively on the authority afforded under

R.C. 2307.61 (Tr. 45.) It is undisputed, however, that the value of the property that

was the subject of a theft in this case involved property that far exceeded the

statutory amount of $5,000 referenced in R.C. 2307.61(A)(2). Thus, even without

considering whether he complied with the requirements set forth in R.C.

2307.61(A)(2)(a)-(c), it is apparent that Dancybey is not entitled to receive attorney

fees under R.C. 2307.61 based on the value of Willie’s home. See, e.g., Justice v.

Justice, 12th Dist. Butler Nos. CA2004-03-074 and CA2004-04-084, 2005-Ohio-

1802, ¶ 21 (“[R.C. 2307.61(A)(2)] only provides that a plaintiff may recover

reasonable attorney fees ‘in a civil action in which the value of the property that was

willfully damaged or was the subject of a theft offense is less than five thousand

dollars.’ Because the aggregate amount of [defendant’s] withdrawal exceeded this

limit, [plaintiff] is not entitled to receive attorney fees under this statute.”). Given

Dancybey’s failure to cite an alternative rule, statute, or common law authority that

may authorize the recovery of attorney fees in this case, the trial court properly
awarded $0 in attorney fees in this case. The second assignment of error is

overruled.

                Judgment affirmed in part; reversed in part; and remanded with

instructions for the trial court to enter judgment awarding Dancybey treble damages

of $179,100.3

      It is ordered that the parties share equally the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR




      3   Dancybey’s complaint sought $179,100 in treble damages. This amount is
supported by Exhibit A, which was admitted at the damages hearing and reflects the
yearly valuations of the property by Cuyahoga County for tax years 1996 through 2019.
Exhibit A reflects that only one and one-half months before Dancy-Dunlap filed the stolen
quitclaim deed with the Cuyahoga County Recorder, the property was valued at $59,700
for tax year 2011 ($59,700 x 3 = $179,100).